Name: Commission Regulation (EC) No 866/2003 of 19 May 2003 amending for the 18th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  free movement of capital
 Date Published: nan

 Avis juridique important|32003R0866Commission Regulation (EC) No 866/2003 of 19 May 2003 amending for the 18th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 124 , 20/05/2003 P. 0019 - 0022Commission Regulation (EC) No 866/2003of 19 May 2003amending for the 18th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 of 27 May 2002 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 742/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 10 April 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply and on 25 April 2003, the Sanctions Committee decided to make technical corrections to the list, therefore, Annex I should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 May 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 106, 29.4.2003, p. 16.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The entry "Ali, Yusaf Ahmed, Hallbybybacken 15, 70 Spanga, Sweden, date of birth 20 November 1974" under the heading "natural persons" shall be replaced with the following:"Ali Ahmed Yusaf (alias Ali Galoul), KrÃ ¤lingegrÃ ¤nd 33, S-16362 SpÃ ¥nga, Sweden; date of birth 20 November 1974; place of birth: Garbaharey, Somalia; nationality: Swedish; passport No: Swedish passport 1041635; national identification No: 741120-1093".2. The entry "Al-Kadr, Ahmad Said (aka Al-Kanadi, Abu Abd Al-Rahman); born 1.3.1948, Cairo, Egypt; thought to be an Egyptian and Canadian national" under the heading "natural persons" shall be replaced with the following:"Ahmad Sa'id Al-Kadr; date of birth: 1 March 1948; place of birth: Cairo, Egypt; nationality: Canadian and thought to be an Egyptian national".3. The entry "AOUADI, Mohamed Ben Belgacem (aka AOUADI, Mohamed Ben Belkacem); date of birth 12 November 1974; place of birth Tunisia; Address: Via A. Masina n. 7, Milan, Italy; Codice Fiscale: DAOMMD74T11Z352Z" under the heading "natural persons" shall be replaced with the following:"Aoudi Mohamed ben Belgacem BEN ABDALLAH (alias Aouadi, Mohamed Ben Belkacem), (a) Via A. Masina n. 7, Milan, Italy, (b) Via Dopini n. 3, Gallarati, Italy; date of birth 12 November 1974, place of birth: Tunis, Tunisia; nationality: Tunisian; passport No L 191609 issued on 28 February 1996; national identification No: 04643632 delivered on 18 June 1999; Codice Fiscale: DAOMMD74T11Z352Z. Other information: his mother's name is Bent Ahmed Ourida".4. The entry "ESSID, Sami Ben Khemais; date of birth 10 February 1968; place of birth Tunisia; Address: Via Dubini n. 3, Gallarate (VA), Italy; Codice Fiscale: SSDSBN68B10Z352F" under the heading "natural persons" shall be replaced with the following:"Essid Sami Ben Khemais BEN SALAH (alias (a) Omar El Mouhajer (b) Saber), Via Dubini n. 3, Gallarate (VA), Italy; date of birth: 10 February 1968; place of birth: Menzel Jemil Bizerte, Tunisia; nationality: Tunisian; passport No: K/929139 delivered on 14 February 1995; national identification No: 00319547 delivered on 8 December 1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: his mother's name Saidani Beya".5. The entry "BIN MUHAMMAD, Ayadi Chafiq (aka AYADI SHAFIQ, Ben Muhammad; aka AYADI CHAFIK, Ben Muhammad; aka AIADI, Ben Muhammad; aka AIADY, Ben Muhammad), Helene Meyer Ring 10-1415-80809, Munich, Germany; 129 Park Road, London NW8, England; 28 ChaussÃ ©e De Lille, Moscron, Belgium; Darvingasse 1/2/58-60, Vienna, Austria; Tunisia; born 21.1.1963, Safais (Sfax), Tunisia" under the heading "natural persons" shall be replaced with the following:"Ayadi Shafiq Ben Mohamed BEN MOHAMED (alias (a) Bin Muhammad, Ayadi Chafiq (b) Ayadi Chafik, Ben Muhammad (c) Aiadi, Ben Muhammad (d) Aiady, Ben Muhammad (e) Ayadi Shafig Ben Mohamed (f) Ben Mohamed, Ayadi Chafig (g) Abou El Baraa), (a) Helene Meyer Ring 10-1415-80809, Munich, Germany (b) 129 Park Road, NW8, London, England (c) 28 ChaussÃ ©e De Lille, Moscron, Belgium (d) Darvingasse 1/2/58-60, Vienna, Austria; date of birth: 21 March 1963; place of birth: Sfax, Tunisia; nationality: Tunisian, Bosnian, Austrian; passport No: E 423362 delivered in Islamabad on 15 May 1988; national identification No: 1292931; other information: his mother's name is Medina Abid; he is actually in Ireland".6. The entry "BOUCHOUCHA, Mokhtar (aka BUSHUSHA, Mokhtar); date of birth 13 October 1969; place of birth Tunisia; Address: Via Milano n. 38, Spinadesco (CR), Italy; Codice Fiscale: BCHMHT69R13Z352T" under the heading "natural persons" shall be replaced with the following:"Bouchoucha Mokhtar Ben Mohamed BEN MOKHTAR (alias Bushusha, Mokhtar), Via Milano n. 38, Spinadesco (CR), Italy; date of birth: 13 October 1969; place of birth: Tunis, Tunisia; nationality: Tunisian; passport No: K/754050 delivered on 26 May 1999; national identification No: 04756904 delivered on 14 September 1987; Codice Fiscale: BCHMHT69R13Z352T. Other information: his mother's name is Bannour Hedia".7. The entry "CHARAABI, Tarek (aka SHARAABI, Tarek); date of birth 31 March 1970; place of birth Tunisia; Address: Viale Bligny n. 42, Milan, Italy; Codice Fiscale: CHRTRK70C31Z352U" under the heading "natural persons" shall be replaced with the following:"Charaabi Tarek Ben Bechir BEN AMARA (alias (a) Sharaabi, Tarek (b) Haroun, Frank), Viale Bligny n. 42, Milan, Italy; date of birth: 31 March 1970; place of birth: Tunis, Tunisia; nationality: Tunisian; passport No: L 579603 delivered in Milan on 19 Nov 1997; national identification No: 007-99090; Codice Fiscale: CHRTRK70C31Z352U. Other information: his mother's name is Charaabi Hedia".8. The entry "DARKAZANLI, Mamoun, Uhenhorser Weg 34, Hamburg, 2085 Germany; born 4.8.1958, Aleppo, Syria; Passport No 1310636262 (Germany)" under the heading "natural persons" shall be replaced with the following:"Mamoun DARKAZANLI (alias (a) Abu Ilyas (b) Abu Ilyas Al Suri (c) Abu Luz), Uhlenhorster Weg 34, Hamburg, 22085 Germany; date of birth: 4 August 1958; place of birth: Damascus, Syria; nationality: Syrian and German; passport No: 1310636262 (Germany), expires on 29 October 2005; national identification No: German identity card No 1312072688, expires on 20 August 2011".9. The entry "HIJAZI, Riad (aka HIJAZI, Raed M.; aka AL-HAWEN, Abu-Ahmad; aka ALMAGHRIBI, Rashid (the Moroccan); aka AL-AMRIKI, Abu-Ahmad (the American); aka AL- SHAHID, Abu-Ahmad), Jordan; born 1968, California, USA; SSN: 548-91-5411" under the heading "natural persons" shall be replaced with the following:"Ri'ad (Raed) Muhammad Hasan MUHAMMAD HIJAZI (alias (a) Hijazi, Raed M. (b) Al-Hawen, Abu-Ahmad (c) Al-Shahid, Abu-Ahmad (d) Al-Maghribi, Rashid (the Moroccan) (e) Al-Amriki, Abu-Ahmad (the American)); date of birth: 30 December 1968; place of birth: California, United States of America; nationality: Jordanian national; national identification No: SSN: 548-91-5411 National number 9681029476; other information: originally from Ramlah; place of residence while in Jordan - al-Shumaysani (Sheisani) (area of Amman), behind the trade unions complex".10. The entry "Himmat, Ali Ghaleb, Via Posero 2, CH-6911 Campione d'Italia, Switzerland; date of birth 16 June 1938; place of birth: Damascus, Syria; citizen of Switzerland and Tunisia" under the heading "natural persons" shall be replaced with the following:"Ali Ghaleb HIMMAT, Via Posero 2, CH-6911 Campione D'Italia, Italy; date of birth: 16 June 1938; place of birth: Damascus, Syria; nationality: Swiss".11. The entry "Huber, Albert Friedrich Armand (aka Huber, Ahmed), Mettmenstetten, Switzerland, date of birth 1927" under the heading "natural persons" shall be replaced with the following:"Armand Albert Friedrich HUBER (alias Huber, Ahmed), Rossimattstrasse 33, 3074 Muri b. Bern, Switzerland; date of birth 1927; nationality: Swiss".12. The entry "Zain Al-Abidin Muhahhad Husain (aka Abu Zubaida and Abd Al-Hadi Al-Wahab). Born 12.3.1971, Riyadh, Saudi Arabia. Thought to be a Saudi, Palestinian and Jordanian national. Close associate of UBL and facilitator of terrorist travel" under the heading "natural persons" shall be replaced with the following:"Zayn al-Abidin Muhammad HUSAYN (alias (a) Abu Zubaida (b) Abd Al-Hadi Al-Wahab (c) Zain Al-Abidin Muhahhad Husain (d) Zain Al-Abidin Muhahhad Husain (e) Abu Zubaydah (f) Tariq); date of birth: 12 March 1971; place of birth: Riyadh, Saudi Arabia: nationality: thought to be a Saudi and Palestinian national; passport No: bearer of Egyptian passport No 484824 issued on 18 January 1984 at the Egyptian embassy in Riyadh; other information: close associate of Usama bin Laden and facilitator of terrorist travel".13. The entry "NASREDDIN, Ahmed Idris (aka NASREDDIN, Ahmad I.; aka NASREDDIN, Hadj Ahmed; aka NASREDDINE, Ahmed Idriss); Corso Sempione 69, 20149 Milan, Italy; 1 via delle Scuole, 6900 Lugano, Switzerland; Piazzale Biancamano, Milan, Italy; Rue De Cap Spartel, Tangiers, Morocco; date of birth: 22 November 1929; place of birth: Adi Ugri, Ethiopia; Italian Fiscal Code: NSRDRS29S22Z315Y" under the heading "natural persons" shall be replaced with the following:"Nasreddin Ahmed IDRIS (alias (a) Nasreddin, Ahmad I. (b) Nasreddin, Hadj Ahmed (c) Nasreddine, Ahmed Idriss (d)Ahmed Idris Nasreddin), (a) Corso Sempione 69, 20149 Milan, Italy, (b) Piazzale Biancamano, Milan, Italy, (c) Rue De Cap Spartel, Tangiers, Morocco, (d) No 10, Rmilat, Villa Nasreddin in Tangiers, Morocco; date of birth: 22 November 1929; place of birth: Adi Ugri, Ethiopia (now Eritrea); nationality: Italian; national identification No: Italian Identity Card No AG 2028062 (Expiry date 7 September 2005); Foreign ID card No: K 5249; Italian Fiscal Code: NSRDRS29S22Z315Y. Other information: In 1994, Mr. Nasreddin left his residence in 1 via delle Scuole, 6900 Lugano, Switzerland and moved to Morocco".14. The entry "Mansour, Mohamed (aka Al-Mansour, dr. Mohamed), Ob. Heslibachstrasse 20, Kusnacht, Switzerland; Zurich, Switzerland; date of birth 1928, place of birth Egypt or United Arab Emirates" under the heading "natural persons" shall be replaced with the following:"Mansour MOHAMED (alias Al-Mansour, Dr. Mohamed), Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH (Zurich), Switzerland; date of birth: 30 August 1928; place of birth: (a) Egypt (b) United Arab Emirates; nationality: Swiss".15. The entry "Nada, Youssef (aka Nada, Youssef M.) (aka Nada, Youssef Mustafa), Via Arogno 32, 6911 Campione d'Italia, Italy; Via per Arogno 32, CH-6911 Campione d'Italia, Switzerland; Via Riasc 4, CH-6911 Campione d'Italia I, Switzerland; date of birth 17 May 1931 or 17 May 1937; place of birth: Alexandria, Egypt; citizen of Tunisia" under the heading "natural persons" shall be replaced with the following:"Nada Youssef MUSTAFA (alias (a) Nada, Youssef, (b) Nada, Youssef M.), (a) via Arogno 32, 6911 Campione d'Italia, Italy (b) Via per Arogno 32, CH-6911 Campione d'Italia, Italy (c) Via Riasc 4, CH-6911 Campione d'Italia I, Italy; date of birth: (a) 17 May 1931 (b) 17 May 1937; place of birth: Alexandria, Egypt; national identification No: Italian Identity Card No AE 1111288 (Expiry date 21 March 2005)".16. The entry "Abdul Rahman Yasin (aka TAHA, Abdul Rahman S.; aka TAHER, Abdul Rahman S.; aka YASIN, Abdul Rahman Said; aka YASIN, Aboud); born 10.4.1960, Bloomington, Indiana United States of America; SSN 156-92-9858 (United States of America); passport No 27082171 (United States of America (issued 21.6.1992 in Amman, Jordan) or passport No M0887925 (Iraq); citizen United States of America" under the heading "natural persons" shall be replaced with the following:"Abdul Rahman YASIN (alias (a) Taha, Abdul Rahman S. (b) Taher, Abdul Rahman S. (c) Yasin, Abdul Rahman Said (d) Yasin, Aboud); date of birth: 10 Apr 1960; place of birth: Bloomington, Indiana United States of America; nationality: American; passport No: (a) 27082171 (United States of America (Issued on 21 June 1992 in Amman, Jordan)) (b) MO887925 (Iraq); national identification: SSN 156-92-9858 (United States of America); other information: Abdul Rahman Yasin is in Iraq".17. The entry "Mansour-Fattouh, Zeinab, Zurich, Switzerland" under the heading "natural persons" shall be replaced with the following:"Mansour Fattouh ZEINAB, Obere Heslibachstrasse 20, 8700 Kuesnacht, ZH, Switzerland; date of birth: 7 May 1933".